DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-19 are pending and have been considered on the merits.
	Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7-9 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voss et al. (US Publication No. 2018/0363014).
Voss et al. claims the benefit of priority of European Patent Application No. 17175992.1 (copy attached to this Office Action), filed 14 June 2017.  All information described below finds support in the European priority application and, therefore, the effective date of Voss et al. is 14 June 2017.
	Voss et al. describe a method for producing fine chemicals from Corynebacterium (abstract; paragraph [0042]).  The fine chemicals which can be produced include amino acids (paragraphs [0149]-[0160]).  The Corynebacterium is cultured in a medium which includes a phosphorus source such as phosphoric acid and the pH of the medium is adjusted to a value of from 6.0 to 8.5 using sodium hydroxide (paragraphs [0169], [0180], [0184]).  Amino acids produced by the fermentation can be removed from the fermentation broth, the fermentation broth can be concentrated by removal of water, and components of the culture medium which are not consumed by the fermentation process, such as phosphoric acid, can be removed from the fermentation medium by crystallization (paragraphs [0186]-[0205]).  Thus, the recovered phosphoric acid is available for use in additional fermentation medium.
Response to Arguments
	On page 5 of the response, Applicant argues that the 102 rejection is inappropriate because “Voss adjusts pH of its medium prior to concentrating and thus fails to disclose adjusting pH of any concentrate as set forth in the claims.”  The argument is not convincing because at paragraph [0186] Voss et al. state “Due to the ability of the Corynebacterium of the invention to excrete and produce the fine chemical into the medium during the fermentative process the concentration of the fine chemical increases and accumulates in the medium.”  Hence, Voss et al. describe a “concentration step” before pH adjustment.
	On page 6 of the response, Applicant argues that the 102 rejection is inappropriate because “Voss is silent regarding crystallization of any phosphoric acid and instead discloses, "removal of residual components of the medium ... can be achieved inter alia by ... crystallization." Paragraph [0204] of Voss. Here, Voss's "components of the medium" includes not only a phosphorus source but also "a carbon source, a nitrogen source, ... inorganic ions and other organic compounds." Paragraph [0169] of Voss. Thus, Voss suggests crystallization and removal of the genus of the different residual components of the medium, not focusing on its phosphorus source.”  The argument is not convincing because the claims recite “adjusting the pH of the concentrate in the range of 8 to 11 (pH adjusting step)” and “crystallizing a phosphate from the concentrate having the adjusted pH and separating the crystalized phosphate from a mother liquor (crystallizing step)”.  The claims do not preclude the presence of components besides phosphate during pH adjustment and crystallization and, consequently, the argument is not convincing.
	On page 6 of the response, Applicant also argues that the 102 rejection is inappropriate because “Being available for the use, however, is not a sufficient disclosure for the recited use. Indeed, "[i]nherency ... may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient." In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950-51 (Fed. Cir. 1999). Accordingly, the mere fact that the phosphoric acid may be reused from crystalizing the phosphoric acid is not sufficient because Voss is silent regarding such reuse as set forth in the claims.”  The argument is not convincing because at paragraphs [0196]-[0200] Voss et al. describe treatment of the fermentation broth to provide a) removal of water, b) partial to complete removal of biomass, c) partial to complete removal of organic by-products, and d) partial to complete removal of the residual components of the medium employed which have not been consumed in the fermentation process.  As discussed at paragraph [0169], these residual components include a phosphorus source, a nitrogen source and inorganic ions.  Thus, component d) described in paragraph [0200] serves as one possible source of the phosphorus source described in paragraph [0169] for the fermentation medium and, consequently, the argument is not convincing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Publication No. 2018/0363014) in view of Chang et al. (US Publication No. 2012/0190083).
	Voss et al. has been described above.  That reference does not describe producing O-phosphoserine using a microorganisms or preparing cysteine by reacting O-phosphoserine with a sulfide in the presence of O-phosphoserine sulfhydrylase.
	Chang et al. describe producing O-phosphoserine using a microorganism and preparing cysteine by reacting O-phosphoserine with a sulfide in the presence of O-phosphoserine sulfhydrylase (abstract; paragraph [0021]; Figure 1).  The sulfide can be Na2S, NaSH, H2S, (NH4)2S or Na2S2O3 (paragraph [0046]).
	It would have been obvious to one of ordinary skill in the art to have produced cysteine by the process described by Chang et al. using the fermentation culture parameters of Voss et al. because Voss et al. broadly describe the production of any amino acid by the methods described therein.

Claims 1, 3-5, 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Publication No. 2018/0363014) in view of Merkamm et al. (US Publication No. 2015/0275247).
	Voss et al. has been described above.  That reference does not describe producing O-phosphohomoserine using a microorganisms or preparing methionine by reacting O-phosphohomoserine with a sulfide in the presence of O-phosphohomoserine-dependent methionine synthase.
	Merkamm et al. describe producing O-phosphohomoserine using a microorganism and preparing cysteine by reacting O-phosphohomoserine with a sulfide in the presence of O-phosphohomoserine-dependent methionine synthase (abstract; paragraphs [0008]-[0009]; Examples 3-4; Figure 1).
	It would have been obvious to one of ordinary skill in the art to have produced methionine by the process described by Merkamm et al. using the fermentation culture parameters of Voss et al. because Voss et al. broadly describe the production of any amino acid by the methods described therein.

	Claims 1, 4, 5 and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Publication No. 2018/0363014) in view of Wiewiorowski et al. (EP 0202700A1).
	Voss et al. has been described above.  That reference does not describe the use of seed crystals or cooling during phosphate crystallization, or crystallizing phosphate from a mother liquor.
	Wiewiorowski et al. describe phosphoric acid crystallization processes (abstract).  A solution containing phosphoric acid is cooled to supersaturated conditions and a seed crystal of orthophosphoric acid hemihydrate is added to promote crystallization of phosphate (page 7, line 28 to page 8, line 19).  Repeated crystallization of phosphate from the mother liquor provides increased yield of crystallized phosphate (Table II).
	It would have been obvious to one of ordinary skill in the art to have used seed crystals of phosphate and to have cooled the fermentation broth of Voss et al. during phosphate crystallization because Wiewiorowski et al. teach that such conditions are advantageous for phosphate crystallization.  It would have been further obvious to have crystallized phosphate from the mother liquor of Voss et al. because Wiewiorowski et al. show that this increases the yield of crystallized phosphate.

	Claims 1, 4, 5, 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss et al. (US Publication No. 2018/0363014) in view of  Moldovan et al. (US Patent No. 3,466,141 – see the IDS filed 13 January 2020).
	Voss et al. has been described above.  That reference does not describe the addition of an alcohol during phosphate crystallization.
	Moldovan et al. describe the addition of butanol during the crystallization of phosphate to provide phosphate in a high purity anhydrous form (abstract; column 1, lines 26-59).
	It would have been obvious to one of ordinary skill in the art to have added butanol during the phosphate crystallization of Voss et al. because Moldovan et al. teach that such a procedure allows for the production of high purity anhydrous forms of phosphate.

Response to Arguments
	On page 7 of the response, Applicant argues that the 103 rejections are inappropriate because “For the reasons set forth above, Voss fails to disclose each and every element of the claims.”  The argument is not convincing for the same reason discussed above in connection with the 102 rejection.
	On page 7 of the response, Applicant also argues that the 103 rejection with respect to Claim 11 is inappropriate because “One of ordinary skill in the art would have no reason to choose to crystalize and recover the phosphoric acid among the infinite number of options for the crystallization. The Guideline requires that the cited references present a finite number of options which are easily traversed to arrive at the subject matter of the present claims. See Examination Guidelines Update: Developments in the Obviousness Inquiry After KSR v.Teleflex, 75 Fed. Reg. 53643, 53656. Here, there is an infinite number of possible residual components of the medium, and one of ordinary skill in the art would have no reason to choose the phosphoric acid to be crystalized.”  The argument is not convincing because Voss et al. describe a limited and finite number of components of the fermentation medium.  See, for example, paragraph [0169] which states “[a] suitable medium used for the production of a fine chemical by fermentative process contains a carbon source, a nitrogen source, a phosphorus source, inorganic ions and other organic compounds as required.”



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652